AFFIRMED as MODIFIED and Opinion Filed October 26, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                  No. 05-21-00479-CR
                                  No. 05-21-00480-CR

                   CARLOS RAMON ESPINOZA, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
           Trial Court Cause Nos. 296-81351-2021 & 296-81334-2021

                         MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Goldstein
                            Opinion by Justice Reichek
      Following a jury trial, Carlos Ramon Espinoza appeals his convictions for

evading arrest and possession of a controlled substance. In three issues, appellant

challenges the legal sufficiency of the evidence to support the convictions and asserts

the judgments should be modified to correct his pleas to enhancement paragraphs.

We agree the judgments should be modified to reflect the appropriate enhancement

pleas and, as modified, affirm.
                                  BACKGROUND

      Sergeant John Woodruff with the McKinney Police Department testified for

the State. He has over 28 years of law enforcement experience and has worked

hundreds of narcotics cases. On the afternoon of February 21, 2020, he was

patrolling the 1800 block of West Street, specifically watching a known drug house

at 1801 West. Woodruff had been aware of drug activity at the house for several

years and was following up on reports from the narcotics division. Earlier that day,

the police intelligence division observed a truck do a “stop and go” there—meaning

the truck stopped at the house, stayed for a few minutes, and left. Patrol officers

stopped the vehicle and made narcotics arrests after they found drugs in the truck

and tossed out on the street.

      When Woodruff drove by 1801 West, he saw a vehicle parked in front of the

house facing the wrong direction, which was a traffic violation. A man, later

identified as appellant, was standing next to the car. Woodruff did not see anyone

else in front of the house or in the vehicle. Appellant and Woodruff briefly made

eye contact as Woodruff drove down the street. Woodruff was in full police uniform

and drove a marked police car. Woodruff planned to circle the block so he could

keep an eye on appellant. Woodruff saw appellant go through a stop sign at a “pretty

good speed” and attempted to catch up with him. The speed limit in the residential

neighborhood was 30 miles per hour. Appellant was driving at a speed much greater

than that, another traffic violation. Then appellant failed to stop at another stop sign.

                                          –2–
At that point, Woodruff had seen appellant speed and run two stop signs. He testified

that appellant knew he was behind him.         Woodruff activated his emergency

equipment and tried to stop appellant. Woodruff drove as fast as 61 miles per hour,

but appellant got farther away. It was obvious to Woodruff that it was appellant’s

intent to get away from him.

      During the pursuit, Woodruff saw appellant drive through a front yard and

between two houses. Appellant’s vehicle struck a fence in a backyard. Woodruff

saw that the driver’s door to appellant’s car was open. No one was inside the car.

Woodruff briefly saw appellant running through an alleyway. Other officers arrived

and notified Woodruff that appellant was in a certain backyard. Woodruff located

appellant and told him to stop. Appellant did not comply; he jumped the fence and

ran. Woodruff chased him on foot, and appellant eventually surrendered.

      Woodruff returned to appellant’s vehicle. He saw two small clear baggies

containing a substance—one in a recess in the driver’s door handle and one in the

center console. The glove box contained a scale, and a glass pipe used for smoking

methamphetamine was in the cup holder.

      Records from the Texas Department of Motor Vehicles showed appellant

owned the car. The vehicle had a paper license plate that did not match the vehicle.

      McKinney Police Officer Ethan Stephens was on patrol the afternoon of

February 21, 2020, and went to assist Sergeant Woodruff. Stephens met up with

Sergeant Woodruff as Woodruff caught up with appellant. Stephens handcuffed

                                        –3–
appellant and, once appellant was put into another officer’s patrol car, went to

maintain security at the scene of the car crash. He identified State’s Exhibit Number

7 as the envelope with his handwriting in which he placed the drugs found at the

scene.

         A forensic scientist with the Texas Department of Public Safety Crime Lab

analyzed the substances in the two baggies found in the car. She testified that both

baggies contained methamphetamine, and the combined weight of the

methamphetamine was 3.81 grams.

         The jury found appellant guilty of both evading arrest and possession of a

controlled substance. Appellant elected to have the trial court assess his punishment.

The trial court assessed punishment at 35 years’ confinement for each conviction.

This appeal followed.

                       SUFFICIENCY OF THE EVIDENCE

         In his first two issues, appellant challenges the legal sufficiency of the

evidence to support his convictions. In assessing the sufficiency of the evidence to

support a criminal conviction, we consider all the evidence in the light most

favorable to the verdict and determine whether, based on that evidence and

reasonable inferences therefrom, a rational factfinder could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,

319 (1979); Alfaro-Jimenez v. State, 577 S.W.3d 240, 243, 243–44 (Tex. Crim. App.

2019). This standard requires that we defer “to the responsibility of the trier of fact

                                         –4–
fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw

reasonable inferences from basic facts to ultimate facts.” Zuniga v. State, 551

S.W.3d 729, 732 (Tex. Crim. App. 2018). Each fact need not point directly and

independently to guilt if the cumulative force of all incriminating circumstances is

sufficient to support the conviction. Nisbett v. State, 552 S.W.3d 244, 262 (Tex.

Crim. App. 2018). Circumstantial evidence is as probative as direct evidence in

establishing a defendant’s guilt, and circumstantial evidence can alone be sufficient

to establish guilt. Id.

       In his first issue, appellant contends the evidence is legally insufficient to

support his evading arrest conviction. A person commits the offense of evading

arrest if he intentionally flees from a person he knows is a peace officer attempting

lawfully to arrest or detain him. TEX. PENAL CODE ANN. § 38.04(a). In his brief,

appellant acknowledges there is “no question” he intentionally fled from a person he

knew was a peace officer. He also acknowledges that the officer was attempting

lawfully to arrest or detain him. Appellant argues the State had to show appellant

knew the detention was lawful.

       Although this issue is currently pending before the Texas Court of Criminal

Appeals, see Nicholson v. State, 594 S.W.3d 480 (Tex. App.—Waco 2019, pet.

granted), this Court and other courts of appeals have consistently concluded that the

State is not required to prove a defendant knew the detention was lawful. See

Mitchell v. State, Nos. 05-00876–00878-CR, 2013 WL 3929212, at *4 (Tex. App.—

                                        –5–
Dallas July 26, 2013, no pet.) (not designated for publication); see also Tiller v. State,

No. 05-21-00653-CR, 2022 WL 2093008, at *2–3 (Tex. App.—Dallas June 10,

2022, no pet.) (mem. op., not designated for publication); Adkins v. State, No. 08-

20-00054-CR, 2022 WL 3961634, at *3 (Tex. App.—El Paso Aug. 31, 2022, no

pet.) (not designated for publication); Lovington v. State, No. 07-16-00109-CR, 2016

WL 7321792, at *2 (Tex. App.—Amarillo Dec. 13, 2016, no pet.) (mem. op., not

designated for publication). The inclusion of the word “lawfully” in § 38.04(a)

means the attempted arrest or detention must be lawful, not that the defendant must

know that the attempted arrest or detention is lawful. Mitchell, 2013 WL 3929212,

at *4. We find the State was not required to prove appellant knew his arrest or

detention was lawful.

      Even if the State was required to prove appellant knew his arrest or detention

was lawful, the evidence is still legally sufficient to support the conviction. See

Clinton v. State, 354 S.W.3d 795, 799 (Tex. Crim. App. 2011) (to identify essential

elements of crime, we look to hypothetically correct jury charge). Appellant argues

that the evidence is insufficient because, although Woodruff testified he saw

appellant run a stop sign, there is no evidence appellant knew Woodruff saw him do

so since appellant was a block away at the time. The circumstances indicate

appellant knew Woodruff was keeping an eye on him from the time he left the house.

But even if appellant was unaware Woodruff saw him run the first stop sign,

appellant continued to commit more traffic violations and his driving became

                                          –6–
increasingly unsafe. He drove at speeds of more than 60 miles per hour in a

residential neighborhood, failing to slow down for intersections. The jury could

have reasonably inferred that once appellant’s speed became dangerous, he knew

Woodruff’s continued attempts to detain or arrest him were lawful. See Holiness v.

State, No. 06-21-00038-CR, 2021 WL 4483519, at *6 (Tex. App.—Texarkana Oct.

1, 2021, pet. ref’d) (mem. op., not designated for publication). We overrule

appellant’s first issue.

       In his second issue, appellant contends the evidence was legally insufficient

to support his conviction for possession of a controlled substance. He argues the

State did not affirmatively link him to the drugs in the abandoned car. Appellant

suggests he may not have been the sole occupant of the car. He says he was never

affirmatively identified as the actual driver of the car, and there was no testimony

that he was the car’s sole occupant. Appellant also argues the drugs may not have

been in the car when he occupied it.

       Appellant was charged with possessing methamphetamine in an amount of

one gram or more but less than four grams. See TEX. HEALTH & SAFETY CODE ANN.

§ 481.115(c). To prove the requisite intent to possess, the State had to show

appellant (1) exercised control, management, or care over the substance in question

and (2) that he knew the substance was contraband. Tate v. State, 500 S.W.3d 410,

413 (Tex. Crim. App. 2016). A defendant’s mere presence is insufficient to establish

possession. Id. The following factors may indicate a link connecting a defendant to

                                        –7–
knowing possession of contraband: (1) the defendant’s presence when a search is

conducted; (2) whether the drugs were in plain view; (3) the defendant’s proximity

to and the accessibility of the drugs; (4) whether the defendant was under the

influence of drugs when arrested; (5) whether the defendant possessed other drugs

or contraband when arrested; (6) whether the defendant made incriminating

statements when arrested; (7) whether the defendant attempted to flee; (8) whether

the defendant made furtive gestures; (9) whether there was an odor of drugs; (10)

whether drug paraphernalia or other contraband was present; (11) whether the

defendant owned or had the right to possess the place where the drugs were found;

(12) whether the place the drugs were found was enclosed; (13) whether the

defendant was found with a large amount of cash; and (14) whether the defendant’s

conduct indicated a consciousness of guilt. Id.

      Here, there was no evidence that anyone but appellant was in the car at the

time the offenses were committed.        Appellant was the only person Sergeant

Woodruff saw outside the known drug house, and Woodruff testified that no one

else was in the car when Woodruff drove by. While Woodruff was not expressly

asked to identify appellant as the person driving the car that day, his testimony

definitely indicated appellant was the driver.

      The evidence showed appellant knew Woodruff saw him outside the drug

house, and his subsequent conduct indicated a consciousness of guilt. He attempted

to flee in his vehicle, leading Woodruff on a high-speed chase through a residential

                                         –8–
neighborhood. Then he abandoned his car and fled on foot. He was the owner,

driver, and sole occupant of the car in which the methamphetamine was found. The

drugs in the driver’s door were in plain view, and both baggies were easily accessible

to the driver of the car. Drug paraphernalia was also present. As to appellant’s

argument that the drugs may not have been in the car while he was in it, at most, the

car was abandoned for a short period of time, and the jury could have inferred from

appellant’s behavior and other circumstances that the drugs were in the car when he

was driving it. The evidence is legally sufficient to prove appellant’s knowing

possession of the methamphetamine. See Deshong v. State, 625 S.W.2d 327, 329

(Tex. Crim. App. [Panel. Op.] 1981) (evidence sufficient to support conviction for

possession of marijuana where, even though defendant was not sole occupant of car,

marijuana was found on floorboard in front of driver’s seat and defendant owned

vehicle and drove it when stopped by police). We overrule appellant’s second issue.

                   MODIFICATION OF THE JUDGMENTS

      In his third issue, appellant contends both judgments should be modified to

correct his pleas to the enhancement paragraphs in the indictments. The State joins

in appellant’s request.

      Both indictments included two punishment enhancement paragraphs which

alleged appellant had two prior felony convictions—a 2000 conviction for burglary

of a habitation and a 2015 conviction for fraudulent use or possession of identifying

information. At the punishment stage, appellant pleaded true to the enhancement

                                         –9–
allegations. The trial court’s judgments, however, state that appellant pleaded not

true to the enhancement paragraphs.

      When a record contains the necessary information, we may modify an

incorrect judgment to correct clerical errors. TEX. R. APP. P. 43.2(b); Bigley v. State,

865 S.W.2d 26, 27 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–

30 (Tex. App.—Dallas 1991, pet. ref’d). Accordingly, we modify both judgments

to reflect that appellant pleaded true to the two enhancement paragraphs. We sustain

appellant’s third issue.

      As modified, we affirm the trial court’s judgments.




                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
                                            JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b).

210479F.U05




                                         –10–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

CARLOS RAMON ESPINOZA,                       On Appeal from the 296th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 296-81351-
No. 05-21-00479-CR          V.               2021.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Reichek. Justices Schenck and
                                             Goldstein participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      To reflect (1) a Plea of True to the 1st Enhancement Paragraph and (2)
      a Plea of True to the 2nd Enhancement Paragraph.

As MODIFIED, the judgment is AFFIRMED.


Judgment entered October 26, 2022.




                                      –11–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

CARLOS RAMON ESPINOZA,                       On Appeal from the 296th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 296-81334-
No. 05-21-00480-CR          V.               2021.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Reichek. Justices Schenck and
                                             Goldstein participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      To reflect (1) a Plea of True to the 1st Enhancement Paragraph and (2)
      a Plea of True to the 2nd Enhancement Paragraph.

As MODIFIED, the judgment is AFFIRMED.


Judgment entered October 26, 2022.




                                      –12–